Order entered June 12, 1969, denying plaintiff’s motion to remove action from Civil Court to Supreme Court and for leave to serve an amended and additional bill of particulars unanimously reversed on the law and facts and in the exercise of discretion, without costs and without disbursements, and the motion remanded to Special Term for reconsideration with the suggestion that Special Term avail itself of the services of the impartial medical panel provided by subdivision 1 of rule 660.11 of the Rules of Supreme Court, New York and Bronx Counties (22 NYCRR 660.11 [1]). Concur—Capozzoli, J. P., Markewich, Steuer and Macken, JJ.